DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/22 has been entered.
 
Status of the Claims
Claims 1-20 filed 9/1/18 were examined. Examiner filed a non-final rejection
Applicant filed remarks and amendments on 10/9/20. Claims 1, 3, and 6-20 were amended. Claims 1-20 were examined. Applicant filed a final rejection.
Applicant filed an AFCP 2.0 Request on 3/8/21 containing proposed amendments to claims 1, 7-8 and 15. Examiner determined that the proposed amendments did not overcome the prior art of record.
Applicant filed an RCE on 3/30/21. Claims 1, 8, 11-12 and 15 were amended. Claims 7 and 18 were canceled. Claims 1-6, 8-17, and 19-20 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 8/11/21. Claims 1, 8, 13 and 15 were amended. Claims 21-22 were newly added. Claims 1-6, 8-17, and 19-22 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 11/26/21. Claims 1, 8, 15 and 21 were amended. Claims 1-6, 8-17, and 19-22 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 3/9/22. Claims 1, 8-10, and 15 were amended. Claims 1-6, 8-17 and 19-22 were examined. Examiner filed a final rejection.
Applicant filed proposed after-final amendments on 6/25/22. Examiner indicated that the proposed amendments would overcome the prior art of record but that further search and consideration would be required to evaluate novelty.
Applicant filed an RCE on 7/23/22. Claims 1, 8 and 15 were amended. Claims 1-6, 8-17 and 19-22 are presently pending and presented for examination.

Response to Arguments
Regarding the 103 rejections: applicant’s arguments filed 7/23/22 have been fully considered, but they are moot because they refer to newly amended portions of the independent claims. The previous 103 rejections are withdrawn. However, a new grounds of rejection is made in view of Pang et al. (US 20120070804 A1), hereinafter referred to as Pang.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of obtaining training image data, detecting vehicles in the training image data, categorizing the vehicles, modeling human driving behaviors based on the training image data and categories, obtaining perception data, and generating simulated perception data for a plurality of simulated vehicles describing motion of these simulated vehicles. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A system comprising: 
a data processor; 
a vehicle object extraction module, executable by the data processor, to obtain training image data from a plurality of real world image sources and to perform object extraction on the training image data to detect a plurality of vehicle objects in the training image data; 
a vehicle behavior classification module, executable by the data processor, to categorize the detected plurality of vehicle objects into behavior categories based on vehicle objects performing maneuvers in similar driving scenarios, the behavior categories comprising: 
a first behavior category corresponding to vehicle objects operating in similar traffic conditions, wherein the traffic conditions comprise one or more of traffic jams, road construction, and weather or night conditions; 
a second behavior category corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types, wherein the other vehicles with specialized vehicle types are detected in the training image data and comprise one or more of police vehicles, fire vehicles, ambulances, and disabled vehicles; 
a third behavior category corresponding to vehicle objects that perform a specific merging maneuver; 
a fourth behavior category corresponding to vehicle objects that perform a specific passing maneuver; and 
a fifth behavior category corresponding to vehicle objects that operate in similar geographical locations; 
2a machine learning module, executable by the data processor, trained to model a specific human driving behavior based on the use of the training image data from a specific one of the behavior categories; and 
a simulated vehicle generation module, executable by the data processor, configured to obtain perception data and configuration instructions, wherein the configuration instructions define a specific human driving behavior for each of a plurality of simulated dynamic vehicles, the simulated vehicle generation module further configured to generate simulated perception data for each of the plurality of simulated dynamic vehicles based on the obtained perception data and the configuration instructions, the simulated vehicle generation module further configured to generate a target position, speed, and heading for each of the plurality of simulated dynamic vehicles at specific points in time using the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles, and the simulated vehicle generation module further configured to generate multiple trajectories and multiple acceleration profiles for each of the plurality of simulated dynamic vehicles based on the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles to transition each of the plurality of simulated dynamic vehicles from a current position to the target position, speed and heading.
The claim recites a system and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of obtaining training image data, detecting vehicles in the training image data, categorizing the vehicles, modeling human driving behaviors based on the training image data and categories, obtaining perception data, and generating simulated perception data for a plurality of simulated vehicles describing motion of these simulated vehicles, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. This is because a user can mentally observe vehicle behavior data and mentally visualize a number of simulated vehicles that behave in a similar way to the observed vehicles (Prong one: YES, recites an abstract idea).
Other than reciting the use of a data processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The data processor is described in paragraphs [0021], [0026] and [0031] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The system of claim 1 being further configured to include a driving environment simulator to incorporate the plurality of simulated dynamic vehicles into a traffic environment testbed for testing, evaluating, or analyzing autonomous vehicle subsystems.
However, a user can mentally visualize and test how a vehicle might behave in a hypothetical environment. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The system of claim 1 wherein the plurality of real world image sources consist of one or more of on-vehicle cameras, stationary cameras, cameras in unmanned aerial vehicles (UAVs or drones), satellite images, simulated images, and previously-recorded images.
However, specifying the source of images does not change that a user could observe and process the images mentally or manually. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The system of claim 1 wherein the object extraction performed on the training image data is performed using semantic segmentation.
However, a user can mentally segment an image to detect objects through observation. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The system of claim 1 wherein the object extraction performed on the training image data includes determining a trajectory for each of the plurality of vehicle objects.
However, a user can mentally visualize and predict the trajectory of a plurality of vehicle objects. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The system of claim 1 wherein the behavior categories comprise behavior categories corresponding to vehicle objects operating in similar locations.
However, merely specifying the location of vehicle objects behaving a certain way does not change that a user can mentally observe and visualize them. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites A method comprising: 
using a data processor to obtain training image data from a plurality of real world image sources and using the data processor to perform object extraction on the training image data to detect a plurality of vehicle objects in the training image data; 
using the data processor to categorize the detected plurality of vehicle objects into behavior categories based on vehicle objects performing maneuvers in similar driving scenarios, the behavior categories comprising: 
a first behavior category corresponding to vehicle objects operating in similar traffic conditions, wherein the traffic conditions comprise one or more of traffic jams, road construction, and weather or night conditions; 
a second behavior category corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types, wherein the other vehicles with specialized vehicle types are detected in the training image data and comprise one or more of police vehicles, fire vehicles, ambulances, and disabled vehicles; 
a third behavior category corresponding to vehicle objects that perform a specific merging maneuver; 
a fourth behavior category corresponding to vehicle objects that perform a specific passing maneuver; and 
a fifth behavior category corresponding to vehicle objects that operate in similar geographical locations; 
training a machine learning module to model a specific human driving behavior based on the use of the training image data from a specific one of the behavior categories; and 
4using the data processor to obtain perception data and configuration instructions, wherein the configuration instructions define a specific human driving behavior for each of a plurality of simulated dynamic vehicles using the data processor to generate simulated perception data for each of the plurality of simulated dynamic vehicles based on the obtained perception data and the configuration instructions, using the data processor to generate a target position, speed, and heading for each of the plurality of simulated dynamic vehicles at specific points in time using the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles, and using the data processor to generate multiple trajectories and multiple acceleration profiles for each of the plurality of simulated dynamic vehicles based on the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles to transition each of the plurality of simulated dynamic vehicles from a current position to the target position speeds, and heading.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of obtaining training image data, detecting vehicles in the training image data, categorizing the vehicles, modeling human driving behaviors based on the training image data and categories, obtaining perception data, and generating simulated perception data for a plurality of simulated vehicles describing motion of these simulated vehicles, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. This is because a user can mentally observe vehicle behavior data and mentally visualize a number of simulated vehicles that behave in a similar way to the observed vehicles (Prong one: YES, recites an abstract idea).
Other than reciting the use of a data processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The data processor is described in paragraphs [0021], [0026] and [0031] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 9, applicant recites The method of claim 8 further including incorporating the plurality of simulated dynamic vehicles into a driving environment simulator, the plurality of simulated dynamic vehicles being configured to model real world human driving behaviors.
However, a user can mentally visualize and thereby mentally simulate a plurality of dynamic vehicles. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method of claim 8 further including determining a geographical location of each of the detected plurality of vehicle objects.
However, a user can mentally determine a geographic location of a vehicle by looking at a picture. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The method of claim 8 further including tracking each of the detected plurality of vehicle objects across multiple image frames.
However, a user can mentally track the motion of a vehicle across multiple frames of motion. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method of claim 8 further including labeling each of the detected plurality of vehicle objects with its own identifier, trajectory data, and location data.
However, a user can mentally label vehicles in an image with the recited types of data. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method of claim 8 wherein the maneuvers consist of one or more of: turning, merging, stopping, accelerating, and passing maneuvers.
However, a user can mentally observe photographed vehicles performing these maneuvers in a series of images. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The method of claim 8 wherein the similar traffic conditions consist of one or more of: normal flow traffic, traffic jams, accident scenarios, road construction, weather or night conditions, and animal or obstacle avoidance.
However, a user can mentally observe photographed vehicles driving under any of these conditions in an image. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to execute: 
a vehicle object extraction module, executable by a data processor, to obtain training image data from a plurality of real world image sources and to perform object extraction on the training image data to detect a plurality of vehicle objects in the training image data; 
a vehicle behavior classification module, executable by the data processor, to categorize the detected plurality of vehicle objects into behavior categories based on vehicle objects performing maneuvers in similar driving scenarios, the behavior categories comprising: 
a first behavior category corresponding to vehicle objects operating in similar traffic conditions, wherein the traffic conditions comprise one or more of traffic jams, road construction, and weather or night conditions; 
a second behavior category corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types, wherein the other vehicles with specialized vehicle types are detected in the training image data and comprise one or more of police vehicles, fire vehicles, ambulances, and disabled vehicles; 
a third behavior category corresponding to vehicle objects that perform a specific merging maneuver; 
a fourth behavior category corresponding to vehicle objects that perform a specific passing maneuver; and 
a fifth behavior category corresponding to vehicle objects that operate in similar geographical locations; 
a machine learning module, executable by the data processor, trained to model a specific human driving behavior based on the use of the training image data from a specific one of the behavior categories; and 
6a simulated vehicle generation module, executable by the data processor, configured to obtain perception data and configuration instructions, wherein the configuration instructions define a specific human driving behavior for each of a plurality of simulated dynamic vehicles, the simulated vehicle generation module further configured to generate simulated perception data for each of the plurality of simulated dynamic vehicles based on the obtained perception data and the configuration instructions, the simulated vehicle generation module further configured to generate a target position, speed, and heading for each of the plurality of simulated dynamic vehicles at specific points in tine using the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles, and the simulated vehicle generation module further configured to generate multiple trajectories and multiple acceleration profiles for each of the plurality of simulated dynamic vehicles based on the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles to transition each of the plurality of simulated dynamic vehicles from a current position to the target position, speed, and heading.
The claim recites a non-transitory machine-useable storage medium and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of obtaining training image data, detecting vehicles in the training image data, categorizing the vehicles, modeling human driving behaviors based on the training image data and categories, obtaining perception data, and generating simulated perception data for a plurality of simulated vehicles describing motion of these simulated vehicles, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. This is because a user can mentally observe vehicle behavior data and mentally visualize a number of simulated vehicles that behave in a similar way to the observed vehicles (Prong one: YES, recites an abstract idea).
Other than reciting the use of a non-transitory machine-usable storage medium, a machine, and a data processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The machine is described in paragraph [0016] of applicant’s specification as merely a general purpose computer. The non-transitory machine-useable storage medium is described in paragraph [0032] of applicant’s specification as merely a general purpose computer component. The data processor is described in paragraphs [0021], [0026] and [0031] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 16, applicant recites The non-transitory machine-useable storage medium of claim 15 being further configured to include a driving environment simulator to incorporate the plurality of simulated dynamic vehicles into a traffic environment testbed for testing, evaluating, or analyzing autonomous vehicle motion planning systems.
However, a user can mentally visualize and test how a vehicle might behave in a hypothetical environment. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The non-transitory machine-useable storage medium of claim 15 wherein the plurality of real world image sources correspond to a plurality of cameras.
However, specifying the source of images does not change that a user could observe and process the images mentally or manually. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The non-transitory machine-useable storage medium of claim 15 wherein the object extraction performed on the training image data includes determining a trajectory and location for each of the plurality of vehicle objects.
However, a user can mentally visualize and predict the trajectory and location of a plurality of vehicle objects. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The non-transitory machine-useable storage medium of claim 15 being further configured to generate simulated dynamic vehicles that represent atypical driving behaviors.
However, a user can mentally visualize a plurality of vehicles engaging in atypical driving behaviors. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 21, applicant recites The system of claim 1 wherein the traffic conditions further comprise a ramp merge-in condition, and wherein the plurality of vehicle objects performing ramp merge- in maneuvers are members of one or more corresponding behavior categories.
However, a user can mentally observe vehicles performing ramp merge-in conditions based on a series of photographs. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 22, applicant recites The system of claim 21 wherein the machine learning module is trained to model the human driving behavior associated with the ramp merge-in condition.
However, a user can mentally visualize and model a vehicle performing a ramp merge-in operation. The additional limitations therefore do not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (US 20190228571 A1) in view of Mandeville-Clarke (US 20180233047 A1) in further view of Schulz et al. (US 20140012478 A1) in further view of Pang et al. (US 20120070804 A1), hereinafter referred to as Atsmon, Mandeville-Clarke, Schulz and Pang, respectively.
Regarding claim 1, Atsmon discloses A system comprising: 
a data processor (See at least Fig. 2A in Atsmon: Atsmon discloses that processor(s) 204 may execute a simulator 210 for training an autonomous driving system 220 using a simulated model created to replicate one or more geographical areas and a driver behavior simulator 214 simulating driver behavior in the geographical area(s) [See at least Atsmon, 0105]); 
a vehicle object extraction module, executable by the data processor, to obtain training image data from a plurality of real world image sources (See at least Fig. 2A in Atsmon: Atsmon discloses that cameras, LIDAR, or other imaging sensors mounted on a plurality of vehicles may collect image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]) and to perform object extraction on the training image data to detect a plurality of vehicle objects in the training image data (Atsmon discloses that driver behavior simulator 214 may detect various driving behaviors, such as lane position and parking behaviors, of a vehicle based on the acquired image data [See at least Atsmon, 0132]); 
a vehicle behavior classification module, executable by the data processor, to categorize the detected plurality of vehicle objects into behavior categories based on vehicle objects performing maneuvers in similar driving scenarios (Atsmon discloses that the image data may be used to associate one or more of the driver behavior patterns of the vehicles with maneuvers of those vehicles [See at least Atsmon, 0132]), the behavior categories comprising a first behavior category corresponding to vehicle objects operating in similar traffic conditions (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]. It will be appreciated that the movement patterns of the vehicles may be regarded as applicant’s “similar traffic conditions”), wherein the traffic conditions comprise one or more of traffic jams, road construction, and weather or night conditions (Atsmon discloses that the driver behavior simulator 214 analyzes the sensory data with respect to one or more environmental characteristics detected during acquisition of the sensory data, including weather or night conditions [See at least Atsmon, 0131]); 
a third behavior category corresponding to vehicle objects that perform a specific merging maneuver (Atsmon discloses that one of the detected and learned driver behavior patterns of surrounding vehicles may describe an acceleration parameter for one or more phases while entering the interchange entrance ramp [See at least Atsmon, 0130]); and 
a fifth behavior category corresponding to vehicle objects that operate in similar geographical locations (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]); 
a machine learning module, executable by the data processor, trained to model a specific human driving behavior based on the use of the training image data from a specific one of the behavior categories (Atsmon discloses that machine learning algorithms may be used to detect sensory data which may be indicative of one or more driver behavior patterns [See at least Atsmon, 0085]. Atsmon further discloses that the sensory data may comprise image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]); and 
a simulated vehicle generation module, executable by the data processor, configured to obtain perception data and configuration instructions (See at least Fig. 3 in Atsmon: Atsmon discloses that at 302, the process 300 starts with the driver behavior simulator 214 obtaining sensory data from a plurality of sensor sets mounted on a plurality of vehicles driven by a plurality of drivers in the geographical area [See at least Atsmon, 0127]), wherein the configuration instructions define a specific human driving behavior for each of a plurality of simulated dynamic vehicles (See at least Fig. 3 in Atsmon: Atsmon discloses that at 304, the driver behavior simulator 214 may analyze the sensory data to detect movement patterns of each of the plurality of vehicles in the geographical area [See at least Atsmon, 0128]. Atsmon further discloses that the driver behavior simulator 214 may again apply the machine learning algorithm(s) to identify the driver behavior pattern(s) from analysis of the movement patterns [See at least Atsmon, 0129]. Atsmon further discloses that, at 310, the driver behavior simulator 214 may be updated with the driver behavior classes and/or the driver behavior density function detected and/or calculated for the geographical area from the prior steps of process 300 to generate realistic driver behavior data adapted to the geographical area to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]), the simulated vehicle generation module further configured to generate simulated perception data for each of the plurality of simulated dynamic vehicles based on the obtained perception data and the configuration instructions (See at least Fig. 3 in Atsmon: Atsmon discloses that, at 310, the driver behavior simulator 214 may be updated with the driver behavior classes and/or the driver behavior density function detected and/or calculated for the geographical area from the prior steps of process 300 to generate realistic driver behavior data adapted to the geographical area for training the autonomous driving system 220 and/or the autonomous driver 222 [See at least Atsmon, 0136]. Atsmon further discloses that the driver behavior simulator 214 may thus be used by the simulator 210 to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]), the simulated vehicle generation module further configured to generate a target position, speed, and heading for each of the plurality of simulated dynamic vehicles at specific points in time using the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles (See at least Fig. 3 in Atsmon: Atsmon discloses that, at 310, the driver behavior simulator 214 may be updated with the driver behavior classes and/or the driver behavior density function detected and/or calculated for the geographical area from the prior steps of process 300 to generate realistic driver behavior data adapted to the geographical area for training the autonomous driving system 220 and/or the autonomous driver 222 [See at least Atsmon, 0136]. Atsmon further discloses that the driver behavior simulator 214 may thus be used by the simulator 210 to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]).
However, Atsmon does not explicitly disclose the system wherein the behavior categories further comprise a second behavior category corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types, wherein the other vehicles with specialized vehicle types are detected in the training image data and comprise one or more of police vehicles, fire vehicles, ambulances, and disabled vehicles.
However, Mandeville-Clarke does teach a system for detecting and identifying surrounding vehicles wherein the behavior categories further comprise a second behavior category corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types, wherein the other vehicles with specialized vehicle types are detected in the training image data (See at least Fig. 1c in Mandeville-Clarke: Mandeville-Clarke teaches that, at a step 32, the process method is operable to perform external environmental imaging and/or perception and determine that the external environmental imaging and/or perception includes one or more emissions, which may be one or more light emissions, using one or more of external environmental sensors or cameras [See at least Mandeville-Clarke, 0061]. Mandeville-Clarke further teaches that, at a step 38, after determining that one or more light emission sources and/or one or more other emission type sources and/or objects correlates to an emergency vehicle, the process method is operable to determine the relative position(s) and/or speed(s) of the one or more emergency vehicles [See at least Mandeville-Clarke, 0064]. Because one or more emergency vehicles may be detected, it will be appreciated that a second emergency vehicle may be regarded as a vehicle operating in proximity to a first emergency vehicle, the first emergency vehicle being a vehicle of a special type) and comprise one or more of police vehicles, fire vehicles, ambulances, and disabled vehicles (See at least Fig. 1c in Mandeville-Clarke: Mandeville-Clarke teaches that, at step 36, the image-processing method identifies the emergency vehicle as a police emergency vehicle, or an ambulance, or a fire fighting truck [See at least Mandeville-Clarke, 0062]. Mandeville-Clarke further teaches that the method for identifying objects may be learned via artificial intelligence [See at least Mandeville-Clarke, 0063]). Both Mandeville-Clarke and Atsmon teach methods for detecting behaviors of surrounding vehicles using vision-based learning methods. However, only Mandeville-Clarke explicitly teaches where the method may involve detecting multiple emergency vehicles operating in proximity to each other in one or more images. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the surrounding vehicle detection system of Atsmon so that the image processing method is capable of learning to identify and detect multiple emergency vehicles which are operating in proximity to each other, as in Mandeville-Clarke. Doing so improves safety of the system by allowing the vehicle to execute avoidance maneuvers accordingly (With regard to this reasoning, see at least [Mandeville-Clarke, 0064]).
However, Atsmon does not explicitly teach the system where the behavior categories further comprise a fourth behavior category corresponding to vehicle objects that perform a specific passing maneuver.
However, Schulz does teach a system for detecting surrounding vehicle wherein the detected behavior categories comprise a fourth behavior category corresponding to vehicle objects that perform a specific passing maneuver (See at least Fig. 1 in Schulz: Schulz teaches that, via camera 38, a coasting assistant 30 of a first vehicle 2 may detect whether second vehicle 16 is making an attempt at passing behind first vehicle 2 [See at least Schulz, 0048]). Both Schulz and Atsmon teach methods for detecting surrounding vehicle behaviors. However, only Schulz explicitly teaches where one of the detected behaviors may be a passing maneuver.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the surrounding vehicle behavior detection system of Atsmon to also identify whether a surrounding vehicle is performing a passing maneuver, as in Schulz. Doing so improves safety of the system by allowing the own vehicle’s system to identify a potentially dangerous maneuver and react accordingly (With regard to this reasoning, see at least [Schulz, 0048]).
However, Atsmon does not explicitly discloses the system wherein the simulated vehicle generation module is further configured to generate multiple trajectories and multiple acceleration profiles for each of the plurality of simulated dynamic vehicles based on the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles to transition each of the plurality of simulated dynamic vehicles from a current position to the target position, speed and heading.
However, Pang does teach a method for simulating vehicles wherein a simulated vehicle generation module (Pang teaches that as part of a simulation area, vehicles are placed at random points in roads facing random directions [See at least Pang, 0060-0061]) is further configured to generate multiple trajectories (Pang teaches that for each vehicle, the vehicle movement generator (VMG) 115 determines if the vehicle needs to change lanes (steps 600-615), if there is a need stop for a traffic light (steps 700-720), if there is a need to accelerate/decelerate, determines the new speed and position [See at least Pang, 0068]. Pang further teaches that if the vehicle is beyond the end of the lane, then the vehicle is deleted from the data structure as the leading vehicle and re-emerges within the simulation area as a new vehicle in a new part of the area having a new set of mobility characteristics including, but not limited to a new position and initial speed [See at least Pang, 0091-0093]. It will therefore be appreciated that a single vehicle may have different trajectories each time it emerges/re-emerges, both within a single emergence and between emergences, if going straight in a lane, changing lanes, and changing speed in a given lane are regarded as different trajectories) and multiple acceleration profiles for each of the plurality of simulated dynamic vehicles based on the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles (Pang teaches that for each vehicle, the vehicle movement generator (VMG) 115 determines if the vehicle needs to change lanes (steps 600-615), if there is a need stop for a traffic light (steps 700-720), if there is a need to accelerate/decelerate, determines the new speed and position [See at least Pang, 0068]. Pang further teaches that if the vehicle is beyond the end of the lane, then the vehicle is deleted from the data structure as the leading vehicle and re-emerges within the simulation area as a new vehicle in a new part of the area having a new set of mobility characteristics including, but not limited to a new position and initial speed [See at least Pang, 0091-0093]. It will therefore be appreciated that a single vehicle may have different acceleration profiles each time it emerges/re-emerges, both within a single emergence and between emergences) to transition each of the plurality of simulated dynamic vehicles from a current position to the target position, speed and heading (Pang further teaches that if the vehicle is beyond the end of the lane, then the vehicle is deleted from the data structure as the leading vehicle and re-emerges within the simulation area as a new vehicle in a new part of the area having a new set of mobility characteristics including, but not limited to a new position and initial speed [See at least Pang, 0091-0093]. The position of a vehicle at the edge of the area before re-emerging may be regarded as a target position which occurs at a target speed and heading). Both Pang and Atsmon teach methods for generating simulated vehicles in a simulation environment. However, only Pang explicitly teaches where each simulated vehicle in the environment may have multiple trajectories and multiple acceleration profiles in order to move to a respective target location in the simulation area.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the simulated vehicles generated by the vehicle simulation method of Atsmon to also have multiple trajectories and multiple acceleration profiles in order to move to respective target locations in the simulation area. Anyone of ordinary skill in the art will appreciate that in real life, vehicles often partake in behaviors such as changing trajectories (i.e., lane changes, speed changes, etc.) and acceleration/deceleration to reach a target destination, and that including multiple such events in the simulation of vehicles improves accuracy and utility of the simulation by better approximating reality (With regard to this reasoning, see at least [Pang, 0068]).

Regarding claim 2, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The system of claim 1 being further configured to include a driving environment simulator to incorporate the plurality of simulated dynamic vehicles into a traffic environment testbed for testing, evaluating, or analyzing autonomous vehicle subsystems (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may generate virtual vehicles according to the driver behavior classes and geographical area in order to train autonomous driving system 220 [See at least Atsmon, 0136]).

Regarding claim 3, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The system of claim 1 wherein the plurality of real world image sources consist of one or more of: on-vehicle cameras, stationary cameras, cameras in unmanned aerial vehicles (UAVs or drones), satellite images, simulated images, and previously-recorded images (Atsmon discloses that the images of vehicles in the environment may be recorded by cameras [See at least Atsmon, 0132]).

Regarding claim 5, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The system of claim 1 wherein the object extraction performed on the training image data includes determining a trajectory for each of the plurality of vehicle objects (Atsmon discloses that driver behavior simulator 214 may detect further movement patterns using the data from the camera(s) [See at least Atsmon, 0132]).

Regarding claim 6, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The system of claim 1 wherein the behavior categories comprise behavior categories corresponding to vehicle objects operating in similar locations (Atsmon discloses that in analyzing behavior patterns to associate them with driver types, the density of each driver type may depend on geographical area and environmental conditions [See at least Atsmon, 0135]).

Regarding claim 8, Atsmon discloses A method comprising: 
using a data processor (See at least Fig. 2A in Atsmon: Atsmon discloses that processor(s) 204 may execute a simulator 210 for training an autonomous driving system 220 using a simulated model created to replicate one or more geographical areas and a driver behavior simulator 214 simulating driver behavior in the geographical area(s) [See at least Atsmon, 0105]) to obtain training image data from a plurality of real world image sources (See at least Fig. 2A in Atsmon: Atsmon discloses that cameras, LIDAR, or other imaging sensors mounted on a plurality of vehicles may collect image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]) and using the data processor to perform object extraction on the training image data to detect a plurality of vehicle objects in the training image data (Atsmon discloses that driver behavior simulator 214 may detect various driving behaviors, such as lane position and parking behaviors, of a vehicle based on the acquired image data [See at least Atsmon, 0132]); 
using the data processor to categorize the detected plurality of vehicle objects into behavior categories based on vehicle objects performing maneuvers in similar driving scenarios (Atsmon discloses that the image data may be used to associate one or more of the driver behavior patterns of the vehicles with maneuvers of those vehicles [See at least Atsmon, 0132]), the behavior categories comprising a first behavior category corresponding to vehicle objects operating in similar traffic conditions (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]. It will be appreciated that the movement patterns of the vehicles may be regarded as applicant’s “similar traffic conditions”), wherein the traffic conditions comprise one or more of traffic jams, road construction, and weather or night conditions (Atsmon discloses that the driver behavior simulator 214 analyzes the sensory data with respect to one or more environmental characteristics detected during acquisition of the sensory data, including weather or night conditions [See at least Atsmon, 0131]);
a third behavior category corresponding to vehicle objects that perform a specific merging maneuver (Atsmon discloses that one of the detected and learned driver behavior patterns of surrounding vehicles may describe an acceleration parameter for one or more phases while entering the interchange entrance ramp [See at least Atsmon, 0130]); and 
a fifth behavior category corresponding to vehicle objects that operate in similar geographical locations (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]); 
training a machine learning module to model a specific human driving behavior based on the use of the training image data from a specific one of the behavior categories (Atsmon discloses that machine learning algorithms may be used to detect sensory data which may be indicative of one or more driver behavior patterns [See at least Atsmon, 0085]. Atsmon further discloses that the sensory data may comprise image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]); and 
4using the data processor to obtain perception data and configuration instructions (See at least Fig. 3 in Atsmon: Atsmon discloses that at 302, the process 300 starts with the driver behavior simulator 214 obtaining sensory data from a plurality of sensor sets mounted on a plurality of vehicles driven by a plurality of drivers in the geographical area [See at least Atsmon, 0127]), wherein the configuration instructions define a specific human driving behavior for each of a plurality of simulated dynamic vehicles using the data processor (See at least Fig. 3 in Atsmon: Atsmon discloses that at 304, the driver behavior simulator 214 may analyze the sensory data to detect movement patterns of each of the plurality of vehicles in the geographical area [See at least Atsmon, 0128]. Atsmon further discloses that the driver behavior simulator 214 may again apply the machine learning algorithm(s) to identify the driver behavior pattern(s) from analysis of the movement patterns [See at least Atsmon, 0129]. Atsmon further discloses that, at 310, the driver behavior simulator 214 may be updated with the driver behavior classes and/or the driver behavior density function detected and/or calculated for the geographical area from the prior steps of process 300 to generate realistic driver behavior data adapted to the geographical area to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]) to generate simulated perception data for each of the plurality of simulated dynamic vehicles based on the obtained perception data and the configuration instructions (See at least Fig. 3 in Atsmon: Atsmon discloses that, at 310, the driver behavior simulator 214 may be updated with the driver behavior classes and/or the driver behavior density function detected and/or calculated for the geographical area from the prior steps of process 300 to generate realistic driver behavior data adapted to the geographical area for training the autonomous driving system 220 and/or the autonomous driver 222 [See at least Atsmon, 0136]. Atsmon further discloses that the driver behavior simulator 214 may thus be used by the simulator 210 to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]), using the data processor to generate a target position, speed, and heading for each of the plurality of simulated dynamic vehicles at specific points in time using the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles (See at least Fig. 3 in Atsmon: Atsmon discloses that, at 310, the driver behavior simulator 214 may be updated with the driver behavior classes and/or the driver behavior density function detected and/or calculated for the geographical area from the prior steps of process 300 to generate realistic driver behavior data adapted to the geographical area for training the autonomous driving system 220 and/or the autonomous driver 222 [See at least Atsmon, 0136]. Atsmon further discloses that the driver behavior simulator 214 may thus be used by the simulator 210 to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]).
However, Atsmon does not explicitly disclose the method wherein the behavior categories further comprise a second behavior category corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types, wherein the other vehicles with specialized vehicle types are detected in the training image data and comprise one or more of police vehicles, fire vehicles, ambulances, and disabled vehicles.
However, Seyfried does teach a method for detecting and identifying surrounding vehicles wherein the behavior categories further comprise a second behavior category corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types, wherein the other vehicles with specialized vehicle types are detected in the training image data (See at least Fig. 1c in Mandeville-Clarke: Mandeville-Clarke teaches that, at a step 32, the process method is operable to perform external environmental imaging and/or perception and determine that the external environmental imaging and/or perception includes one or more emissions, which may be one or more light emissions, using one or more of external environmental sensors or cameras [See at least Mandeville-Clarke, 0061]. Mandeville-Clarke further teaches that, at a step 38, after determining that one or more light emission sources and/or one or more other emission type sources and/or objects correlates to an emergency vehicle, the process method is operable to determine the relative position(s) and/or speed(s) of the one or more emergency vehicles [See at least Mandeville-Clarke, 0064]. Because one or more emergency vehicles may be detected, it will be appreciated that a second emergency vehicle may be regarded as a vehicle operating in proximity to a first emergency vehicle, the first emergency vehicle being a vehicle of a special type) and comprise one or more of police vehicles, fire vehicles, ambulances, and disabled vehicles (See at least Fig. 1c in Mandeville-Clarke: Mandeville-Clarke teaches that, at step 36, the image-processing method identifies the emergency vehicle as a police emergency vehicle, or an ambulance, or a fire fighting truck [See at least Mandeville-Clarke, 0062]. Mandeville-Clarke further teaches that the method for identifying objects may be learned via artificial intelligence [See at least Mandeville-Clarke, 0063]). Both Mandeville-Clarke and Atsmon teach methods for detecting behaviors of surrounding vehicles using vision-based learning methods. However, only Mandeville-Clarke explicitly teaches where the method may involve detecting multiple emergency vehicles operating in proximity to each other in one or more images. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the surrounding vehicle detection system of Atsmon so that the image processing method is capable of learning to identify and detect multiple emergency vehicles which are operating in proximity to each other, as in Mandeville-Clarke. Doing so improves safety of the system by allowing the vehicle to execute avoidance maneuvers accordingly (With regard to this reasoning, see at least [Mandeville-Clarke, 0064]).
However, Atsmon does not teach the method where the behavior categories further comprise a fourth behavior category corresponding to vehicle objects that perform a specific passing maneuver.
However, Schulz does teach a method for detecting surrounding vehicle wherein the detected behavior categories comprise a fourth behavior category corresponding to vehicle objects that perform a specific passing maneuver (See at least Fig. 1 in Schulz: Schulz teaches that, via camera 38, a coasting assistant 30 of a first vehicle 2 may detect whether second vehicle 16 is making an attempt at passing behind first vehicle 2 [See at least Schulz, 0048]). Both Schulz and Atsmon teach methods for detecting surrounding vehicle behaviors. However, only Schulz explicitly teaches where one of the detected behaviors may be a passing maneuver.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the surrounding vehicle behavior detection system of Atsmon to also identify whether a surrounding vehicle is performing a passing maneuver, as in Schulz. Doing so improves safety of the system by allowing the own vehicle’s system to identify a potentially dangerous maneuver and react accordingly (With regard to this reasoning, see at least [Schulz, 0048]).
	However, Atsmon does not specifically teach the method further comprising using the data processor to generate multiple trajectories and multiple acceleration profiles for each of the plurality of simulated dynamic vehicles based on the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles to transition each of the plurality of simulated dynamic vehicles from a current position to the target position speeds, and heading.
However, Pang does teach a method for simulating vehicles further comprising using the data processor to generate multiple trajectories (Pang teaches that as part of a simulation area, vehicles are placed at random points in roads facing random directions [See at least Pang, 0060-0061]. Pang teaches that for each vehicle, the vehicle movement generator (VMG) 115 determines if the vehicle needs to change lanes (steps 600-615), if there is a need stop for a traffic light (steps 700-720), if there is a need to accelerate/decelerate, determines the new speed and position [See at least Pang, 0068]. Pang further teaches that if the vehicle is beyond the end of the lane, then the vehicle is deleted from the data structure as the leading vehicle and re-emerges within the simulation area as a new vehicle in a new part of the area having a new set of mobility characteristics including, but not limited to a new position and initial speed [See at least Pang, 0091-0093]. It will therefore be appreciated that a single vehicle may have different trajectories each time it emerges/re-emerges, both within a single emergence and between emergences, if going straight in a lane, changing lanes, and changing speed in a given lane are regarded as different trajectories) and multiple acceleration profiles for each of the plurality of simulated dynamic vehicles based on the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles (Pang teaches that for each vehicle, the vehicle movement generator (VMG) 115 determines if the vehicle needs to change lanes (steps 600-615), if there is a need stop for a traffic light (steps 700-720), if there is a need to accelerate/decelerate, determines the new speed and position [See at least Pang, 0068]. Pang further teaches that if the vehicle is beyond the end of the lane, then the vehicle is deleted from the data structure as the leading vehicle and re-emerges within the simulation area as a new vehicle in a new part of the area having a new set of mobility characteristics including, but not limited to a new position and initial speed [See at least Pang, 0091-0093]. It will therefore be appreciated that a single vehicle may have different acceleration profiles each time it emerges/re-emerges, both within a single emergence and between emergences) to transition each of the plurality of simulated dynamic vehicles from a current position to the target position speeds, and heading (Pang further teaches that if the vehicle is beyond the end of the lane, then the vehicle is deleted from the data structure as the leading vehicle and re-emerges within the simulation area as a new vehicle in a new part of the area having a new set of mobility characteristics including, but not limited to a new position and initial speed [See at least Pang, 0091-0093]. The position of a vehicle at the edge of the area before re-emerging may be regarded as a target position which occurs at a target speed and heading). Both Pang and Atsmon teach methods for generating simulated vehicles in a simulation environment. However, only Pang explicitly teaches where each simulated vehicle in the environment may have multiple trajectories and multiple acceleration profiles in order to move to a respective target location in the simulation area.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the simulated vehicles generated by the vehicle simulation method of Atsmon to also have multiple trajectories and multiple acceleration profiles in order to move to respective target locations in the simulation area. Anyone of ordinary skill in the art will appreciate that in real life, vehicles often partake in behaviors such as changing trajectories (i.e., lane changes, speed changes, etc.) and acceleration/deceleration to reach a target destination, and that including multiple such events in the simulation of vehicles improves accuracy and utility of the simulation by better approximating reality (With regard to this reasoning, see at least [Pang, 0068]).
	
Regarding claim 9, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The method of claim 8 further including incorporating the plurality of simulated dynamic vehicles into a driving environment simulator, the plurality of simulated dynamic vehicles being configured to model real world human driving behaviors (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may generate virtual vehicles according to the realistic driver behavior classes and geographical area in order to train autonomous driving system 220 [See at least Atsmon, 0136]).

Regarding claim 10, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The method of claim 8 further including determining a geographical location of each of the detected plurality of vehicle objects (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may generate virtual vehicles according to the driver behavior classes and detected geographical area of in order to train autonomous driving system 220 and appropriately simulate vehicles in different geographic areas [See at least Atsmon, 0132-0136]).

Regarding claim 11, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The method of claim 8 further including tracking each of the detected plurality of vehicle objects across multiple image frames (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area and may enhance one or more of the driver behavior patterns accordingly [See at least Atsmon, 0132]).

Regarding claim 12, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The method of claim 8 further including labeling each of the detected plurality of vehicle objects with its own identifier, trajectory data, and location data (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]).

Regarding claim 13, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The method of claim 8 wherein the maneuvers consist of one or more of: turning, merging, stopping, accelerating, and passing maneuvers (Atsmon discloses that the driver behavior pattern(s) may include one or more motion parameters, for example, a speed parameter, an acceleration parameter, a braking parameter, a direction parameter, an orientation parameter and/or the like [See at least Atsmon, 0130]).

Regarding claim 14, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The method of claim 8 wherein the similar traffic conditions consist of one or more of: normal flow traffic, traffic jams, accident scenarios, road construction, weather or night conditions, and animal or obstacle avoidance (Atsmon discloses that the driver behavior simulator 214 analyzes the sensory data with respect to one or more environmental characteristics detected during acquisition of the sensory data, including weather or night conditions [See at least Atsmon, 0131]).

Regarding claim 15, Atsmon discloses A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine (See at least Fig. 2A in Atsmon: Atsmon discloses that processor(s) 204 may execute a simulator 210 for training an autonomous driving system 220 using a simulated model created to replicate one or more geographical areas and a driver behavior simulator 214 simulating driver behavior in the geographical area(s) [See at least Atsmon, 0105]), cause the machine to:
a vehicle object extraction module, executable by a data processor, to obtain training image data from a plurality of real world image sources (See at least Fig. 2A in Atsmon: Atsmon discloses that cameras, LIDAR, or other imaging sensors mounted on a plurality of vehicles may collect image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]) and to perform object extraction on the training image data to detect a plurality of vehicle objects in the training image data (Atsmon discloses that driver behavior simulator 214 may detect various driving behaviors, such as lane position and parking behaviors, of a vehicle based on the acquired image data [See at least Atsmon, 0132]); 
a vehicle behavior classification module, executable by the data processor, to categorize the detected plurality of vehicle objects into behavior categories based on vehicle objects performing maneuvers in similar driving scenarios (Atsmon discloses that the image data may be used to associate one or more of the driver behavior patterns of the vehicles with maneuvers of those vehicles [See at least Atsmon, 0132]), the behavior categories comprising: 
a first behavior category corresponding to vehicle objects operating in similar traffic conditions (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]. It will be appreciated that the movement patterns of the vehicles may be regarded as applicant’s “similar traffic conditions”), wherein the traffic conditions comprise one or more of traffic jams, road construction, and weather or night conditions (Atsmon discloses that the driver behavior simulator 214 analyzes the sensory data with respect to one or more environmental characteristics detected during acquisition of the sensory data, including weather or night conditions [See at least Atsmon, 0131]);
a third behavior category corresponding to vehicle objects that perform a specific merging maneuver (Atsmon discloses that one of the detected and learned driver behavior patterns of surrounding vehicles may describe an acceleration parameter for one or more phases while entering the interchange entrance ramp [See at least Atsmon, 0130]); and 
a fifth behavior category corresponding to vehicle objects that operate in similar geographical locations (Atsmon discloses that the driver behavior simulator 214 may detect further movement patterns, driver behavior patterns and/or additional driving characteristics of the drivers of the vehicles in the geographical area, such as a tailgating characteristic, an in-lane position characteristic, a double-parking tendency characteristic and/or the like, and may enhance one or more of the driver behavior patterns by associating it with one or more of these characteristics [See at least Atsmon, 0132]); 
a machine learning module, executable by the data processor, trained to model a specific human driving behavior based on the use of the training image data from a specific one of the behavior categories (Atsmon discloses that machine learning algorithms may be used to detect sensory data which may be indicative of one or more driver behavior patterns [See at least Atsmon, 0085]. Atsmon further discloses that the sensory data may comprise image data which is analyzed by driver behavior simulator 214 [See at least Atsmon, 0132]); and 
a simulated vehicle generation module, executable by the data processor, configured to obtain perception data and configuration instructions (See at least Fig. 3 in Atsmon: Atsmon discloses that at 302, the process 300 starts with the driver behavior simulator 214 obtaining sensory data from a plurality of sensor sets mounted on a plurality of vehicles driven by a plurality of drivers in the geographical area [See at least Atsmon, 0127]), wherein the configuration instructions define a specific human driving behavior for each of a plurality of simulated dynamic vehicles (See at least Fig. 3 in Atsmon: Atsmon discloses that at 304, the driver behavior simulator 214 may analyze the sensory data to detect movement patterns of each of the plurality of vehicles in the geographical area [See at least Atsmon, 0128]. Atsmon further discloses that the driver behavior simulator 214 may again apply the machine learning algorithm(s) to identify the driver behavior pattern(s) from analysis of the movement patterns [See at least Atsmon, 0129]. Atsmon further discloses that, at 310, the driver behavior simulator 214 may be updated with the driver behavior classes and/or the driver behavior density function detected and/or calculated for the geographical area from the prior steps of process 300 to generate realistic driver behavior data adapted to the geographical area to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]), the simulated vehicle generation module further configured to generate simulated perception data for each of the plurality of simulated dynamic vehicles based on the obtained perception data and the configuration instructions (See at least Fig. 3 in Atsmon: Atsmon discloses that, at 310, the driver behavior simulator 214 may be updated with the driver behavior classes and/or the driver behavior density function detected and/or calculated for the geographical area from the prior steps of process 300 to generate realistic driver behavior data adapted to the geographical area for training the autonomous driving system 220 and/or the autonomous driver 222 [See at least Atsmon, 0136]. Atsmon further discloses that the driver behavior simulator 214 may thus be used by the simulator 210 to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]), the simulated vehicle generation module further configured to generate a target position, speed, and heading for each of the plurality of simulated dynamic vehicles at specific points in tine using the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles (See at least Fig. 3 in Atsmon: Atsmon discloses that, at 310, the driver behavior simulator 214 may be updated with the driver behavior classes and/or the driver behavior density function detected and/or calculated for the geographical area from the prior steps of process 300 to generate realistic driver behavior data adapted to the geographical area for training the autonomous driving system 220 and/or the autonomous driver 222 [See at least Atsmon, 0136]. Atsmon further discloses that the driver behavior simulator 214 may thus be used by the simulator 210 to simulate movement of the vehicles emulated in the simulated virtual realistic model replicating the geographical area [See at least Atsmon, 0136]).
However, Atsmon does not explicitly disclose the non-transitory machine-useable storage medium wherein the behavior categories further comprise a second behavior category corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types, wherein the other vehicles with specialized vehicle types are detected in the training image data and comprise one or more of police vehicles, fire vehicles, ambulances, and disabled vehicles.
However, Mandeville-Clarke does teach a system for detecting and identifying surrounding vehicles wherein the behavior categories further comprise a second behavior category corresponding to vehicle objects operating in proximity to other vehicles with specialized vehicle types, wherein the other vehicles with specialized vehicle types are detected in the training image data (See at least Fig. 1c in Mandeville-Clarke: Mandeville-Clarke teaches that, at a step 32, the process method is operable to perform external environmental imaging and/or perception and determine that the external environmental imaging and/or perception includes one or more emissions, which may be one or more light emissions, using one or more of external environmental sensors or cameras [See at least Mandeville-Clarke, 0061]. Mandeville-Clarke further teaches that, at a step 38, after determining that one or more light emission sources and/or one or more other emission type sources and/or objects correlates to an emergency vehicle, the process method is operable to determine the relative position(s) and/or speed(s) of the one or more emergency vehicles [See at least Mandeville-Clarke, 0064]. Because one or more emergency vehicles may be detected, it will be appreciated that a second emergency vehicle may be regarded as a vehicle operating in proximity to a first emergency vehicle, the first emergency vehicle being a vehicle of a special type) and comprise one or more of police vehicles, fire vehicles, ambulances, and disabled vehicles (See at least Fig. 1c in Mandeville-Clarke: Mandeville-Clarke teaches that, at step 36, the image-processing method identifies the emergency vehicle as a police emergency vehicle, or an ambulance, or a fire fighting truck [See at least Mandeville-Clarke, 0062]. Mandeville-Clarke further teaches that the method for identifying objects may be learned via artificial intelligence [See at least Mandeville-Clarke, 0063]). Both Mandeville-Clarke and Atsmon teach methods for detecting behaviors of surrounding vehicles using vision-based learning methods. However, only Mandeville-Clarke explicitly teaches where the method may involve detecting multiple emergency vehicles operating in proximity to each other in one or more images. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the surrounding vehicle detection system of Atsmon so that the image processing method is capable of learning to identify and detect multiple emergency vehicles which are operating in proximity to each other, as in Mandeville-Clarke. Doing so improves safety of the system by allowing the vehicle to execute avoidance maneuvers accordingly (With regard to this reasoning, see at least [Mandeville-Clarke, 0064]).
However, Atsmon does not teach the non-transitory machine-useable storage medium where the behavior categories further comprise a fourth behavior category corresponding to vehicle objects that perform a specific passing maneuver.
However, Schulz does teach a method for detecting surrounding vehicle wherein the detected behavior categories comprise a fourth behavior category corresponding to vehicle objects that perform a specific passing maneuver (See at least Fig. 1 in Schulz: Schulz teaches that, via camera 38, a coasting assistant 30 of a first vehicle 2 may detect whether second vehicle 16 is making an attempt at passing behind first vehicle 2 [See at least Schulz, 0048]). Both Schulz and Atsmon teach methods for detecting surrounding vehicle behaviors. However, only Schulz explicitly teaches where one of the detected behaviors may be a passing maneuver.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the surrounding vehicle behavior detection system of Atsmon to also identify whether a surrounding vehicle is performing a passing maneuver, as in Schulz. Doing so improves safety of the system by allowing the own vehicle’s system to identify a potentially dangerous maneuver and react accordingly (With regard to this reasoning, see at least [Schulz, 0048]).
However, Atsmon does not explicitly teach the non-transitory machine-useable storage medium wherein the simulated vehicle generation module is further configured to generate multiple trajectories and multiple acceleration profiles for each of the plurality of simulated dynamic vehicles based on the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles to transition each of the plurality of simulated dynamic vehicles from a current position to the target position, speed, and heading.
However, Pang does teach a method for simulating vehicles wherein a simulated vehicle generation module (Pang teaches that as part of a simulation area, vehicles are placed at random points in roads facing random directions [See at least Pang, 0060-0061]) is further configured to generate multiple trajectories (Pang teaches that for each vehicle, the vehicle movement generator (VMG) 115 determines if the vehicle needs to change lanes (steps 600-615), if there is a need stop for a traffic light (steps 700-720), if there is a need to accelerate/decelerate, determines the new speed and position [See at least Pang, 0068]. Pang further teaches that if the vehicle is beyond the end of the lane, then the vehicle is deleted from the data structure as the leading vehicle and re-emerges within the simulation area as a new vehicle in a new part of the area having a new set of mobility characteristics including, but not limited to a new position and initial speed [See at least Pang, 0091-0093]. It will therefore be appreciated that a single vehicle may have different trajectories each time it emerges/re-emerges, both within a single emergence and between emergences, if going straight in a lane, changing lanes, and changing speed in a given lane are regarded as different trajectories) and multiple acceleration profiles for each of the plurality of simulated dynamic vehicles based on the simulated perception data, the configuration instructions, and the specific human driving behavior defined for each of the plurality of simulated dynamic vehicles (Pang teaches that for each vehicle, the vehicle movement generator (VMG) 115 determines if the vehicle needs to change lanes (steps 600-615), if there is a need stop for a traffic light (steps 700-720), if there is a need to accelerate/decelerate, determines the new speed and position [See at least Pang, 0068]. Pang further teaches that if the vehicle is beyond the end of the lane, then the vehicle is deleted from the data structure as the leading vehicle and re-emerges within the simulation area as a new vehicle in a new part of the area having a new set of mobility characteristics including, but not limited to a new position and initial speed [See at least Pang, 0091-0093]. It will therefore be appreciated that a single vehicle may have different acceleration profiles each time it emerges/re-emerges, both within a single emergence and between emergences) to transition each of the plurality of simulated dynamic vehicles from a current position to the target position, speed and heading (Pang further teaches that if the vehicle is beyond the end of the lane, then the vehicle is deleted from the data structure as the leading vehicle and re-emerges within the simulation area as a new vehicle in a new part of the area having a new set of mobility characteristics including, but not limited to a new position and initial speed [See at least Pang, 0091-0093]. The position of a vehicle at the edge of the area before re-emerging may be regarded as a target position which occurs at a target speed and heading). Both Pang and Atsmon teach methods for generating simulated vehicles in a simulation environment. However, only Pang explicitly teaches where each simulated vehicle in the environment may have multiple trajectories and multiple acceleration profiles in order to move to a respective target location in the simulation area.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the simulated vehicles generated by the vehicle simulation method of Atsmon to also have multiple trajectories and multiple acceleration profiles in order to move to respective target locations in the simulation area. Anyone of ordinary skill in the art will appreciate that in real life, vehicles often partake in behaviors such as changing trajectories (i.e., lane changes, speed changes, etc.) and acceleration/deceleration to reach a target destination, and that including multiple such events in the simulation of vehicles improves accuracy and utility of the simulation by better approximating reality (With regard to this reasoning, see at least [Pang, 0068]).

Regarding claim 16, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The non-transitory machine-useable storage medium of claim 15 being further configured to include a driving environment simulator to incorporate the plurality of simulated dynamic vehicles into a traffic environment testbed for testing, evaluating, or analyzing autonomous vehicle motion planning systems (See at least Fig. 2A in Atsmon: Atsmon discloses that driver behavior simulator 214 may generate virtual vehicles according to the driver behavior classes and geographical area in order to train autonomous driving system 220 [See at least Atsmon, 0136]).

Regarding claim 17, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The non-transitory machine-useable storage medium of claim 15 wherein the plurality of real world image sources correspond to a plurality of cameras (Atsmon discloses that the images of vehicles in the environment may be recorded by cameras [See at least Atsmon, 0132]).

	Regarding claim 19, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The non-transitory machine-useable storage medium of claim 15 wherein the object extraction performed on the training image data includes determining a trajectory and location for each of the plurality of vehicle objects (Atsmon discloses that driver behavior simulator 214 may detect further movement patterns using the data from the camera(s) [See at least Atsmon, 0132]).

Regarding claim 20, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The non-transitory machine-useable storage medium of claim 15 being further configured to generate simulated dynamic vehicles that represent atypical driving behaviors (Atsmon discloses that the driver behavior classes established by the simulator 214 may include, for example, an aggressive driver prototype, a normal driver prototype, a patient driver prototype, a reckless driver prototype and/or the like [See at least Atsmon, 0134]. Atsmon further discloses that these classes may be used to generate realistic vehicles in the simulated training environment [See at least Atsmon, 0136]).

Regarding claim 21, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The system of claim 1 wherein the traffic conditions comprise a ramp merge-in condition, wherein the plurality of vehicle objects performing ramp merge-in maneuvers are members of one or more corresponding behavior categories (Atsmon discloses that one of the detected and learned driver behavior patterns of surrounding vehicles may describe an acceleration parameter for one or more phases while entering the interchange entrance ramp [See at least Atsmon, 0130]).

Regarding claim 22, Atsmon in view of Mandeville-Clarke in further view of Schulz in further view of Pang teaches The system of claim 21 wherein the machine learning module is trained to model the human driving behavior associated with the ramp merge-in condition (Atsmon discloses that driver behavior simulator 214 applies the machine learning algorithm(s) to identify the driver behavior pattern(s) from analysis of the movement patterns, such as the ramp merge-in condition [See at least Atsmon, 0129-0130]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (US 20190228571 A1) in view of Mandeville-Clarke (US 20180233047 A1) in further view of Schulz et al. (US 20140012478 A1) in further view of Pang et al. (US 20120070804 A1) in further view of Siam et al. (“Deep Semantic Segmentation for Automated Driving: Taxonomy, Roadmap and Challenges”, 1707.02432; see attached NPL), hereinafter referred to as Siam.
Regarding claim 4, Atsmon in view of Mandeville-Clarke in further view of Schulz teaches The system of claim 1.
However, Atsmon does not explicitly disclose the system wherein the object extraction performed on the training image data is performed using semantic segmentation.
However, Siam does teach a computer vision system for a vehicle wherein object extraction performed on the training image data is performed using semantic segmentation (See at least Fig. 1 and Page 2 [Section B] in Siam). Both Siam and Atsmon teach methods for processing images using machine learning models. However, only Siam explicitly teaches where the extraction performed may utilize a semantic segmentation algorithm. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the object extraction method of Atsmon to also utilize semantic segmentation, as in Siam. While Atsmon is silent on exactly which method is used for object extraction from collected images, anyone of ordinary skill in the art will appreciate that semantic segmentation is a standard method of object extraction from image data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668